Citation Nr: 1107743	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

P. Childers, Counsel










INTRODUCTION

The Veteran, who served on active duty from June 1966 to June 
1968.  The Veteran died in September 2004.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO), denying VA death 
benefits. 

In October 2009, the Board remanded the matter for further 
development.  Further action is needed to comply with the Board's 
remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the remand of October 2009, the Board directed that the 
Appellant be issued VCAA notice as to the type of evidence needed 
to substantiate the pending claims at the time of the Veteran's 
death of service connection for posttraumatic stress disorder and 
for a right knee disability for the purpose of accrued benefits.

In a letter, dated in August 2010, the Appellant was notified of 
the evidence needed to support a claim for accrued benefits.  The 
Appellant was notified of the information and evidence necessary 
to substantiate the underlying claims of service connection for 
posttraumatic stress disorder and for a right knee disability 
that were pending at the time of the Veteran's death. 


In accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998), 
a remand is necessary to ensure compliance with the Board's 
directive.  Therefore, the case is REMANDED for the following 
action:

1. Ensure VCAA notice to the Appellant as 
to the type of evidence needed to 
substantiate the pending claims of service 
connection for posttraumatic stress 
disorder and for a right knee disability 
for the purpose of accrued benefits. 

2.  After the development has been 
completed, adjudicate the claims of 
service connection for the purpose of 
accrued benefits.  If any benefit sought 
remains denied, furnish the Appellant a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2002).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


